                 Case 2:20-cv-00723-RAJ Document 12 Filed 02/02/21 Page 1 of 1




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT SEATTLE
9    NORTHWEST ADMINISTRATORS INC.,
10                  Plaintiff,
                                                      Case No. 2:20-cv-00723-RAJ
11          v.
                                                      ORDER
12   ROSS ISLAND SAND & GRAVEL CO.,
13   an Oregon corporation,

14                  Defendant.
15
16         Pursuant to the Order granting in part Plaintiff’s motion for default judgment dated
17   January 14, 2021 (Dkt. # 10), Plaintiff has provided an updated accounting of interest
18   owed from the Defendant to Plaintiff’s Trust.
19         Having considered the information, the Court ORDERS that judgment be entered
20   as follows: Plaintiff is awarded withdrawal liability in the amount of $80,825.40,

21   liquidated damages in the amount of $16,165.08, accrued interest in the amount of

22   $2,225.91, attorney’s fees in the amount of $918.60, and costs in the amount of $465.
           DATED this 2nd day of February, 2021.
23
24
25
                                                     A
                                                     The Honorable Richard A. Jones
26
                                                     United States District Judge
27
28   ORDER – 1
